Citation Nr: 0209843	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to a compensable initial rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1988 rating decision in which 
the RO granted service connection for bilateral hearing loss, 
deemed noncompensable.  The veteran, contending his claim 
merited a compensable rating, filed a notice of disagreement 
in August 1998, and a statement of the case (SOC) was issued 
in August 1999.  The veteran submitted a substantive appeal 
in November 1999, and requested a Board hearing.

In September 2001, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).  By decision of November 2001, the Board remanded the 
case to the RO for readjudication consistent with cited court 
precedent and regulatory criteria, and for further 
evidentiary development.  Per Board remand instruction, the 
RO issued a supplemental SOC (SSOC) in February 2002, and the 
case was subsequently returned to the Board.

Additional claims filed during the pendency of this appeal 
have been noted by the RO and action has been initiated on 
these claims.


FINDING OF FACT

Since service connection was granted, the veteran's bilateral 
hearing loss has been manifested by auditory acuity levels 
between I and III in the right ear and auditory acuity levels 
between I and III in the left ear, according to applicable 
rating criteria.


CONCLUSION OF LAW

The criteria for compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§ 4.85 (including Tables VI, VIA, VII), § 4.86 (2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159,3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran filed a claim for service 
connection of high frequency hearing loss in July 1997.  The 
veteran submitted a February 1997 private audiological 
examination report from the George Washington University 
Medical Center, Audiology Center.  On private examination, 
the following puretone results were graphed:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
70
80
45
LEFT
15
25
45
65
38

Speech discrimination scores were 88 percent in both ears.  
The audiological report did not indicate the type of test 
used in determining speech discrimination percentages.

A VA audiological examination was provided in May 1998.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
65
80
46
LEFT
15
30
45
75
41

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The VA 
examiner diagnosed moderately severe to severe high frequency 
sensorineural hearing loss in the right ear, and mild to 
severe high frequency sensorineural loss in the left ear.  

In June 1998, the RO granted service connection for hearing 
loss, evaluated as noncompensable.  In his August 1998 notice 
of disagreement, the veteran contended that he experienced 
debilitating impairment due to his hearing loss.  In his 
November 1999 substantive appeal, the veteran contended that 
the May 1998 audiological examination was in error as it did 
not consider the impact of his hearing loss on his life and 
livelihood.  He requested a Board hearing.

The RO provided an additional VA examination in April 2000.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
70
85
50
LEFT
25
30
45
80
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The VA 
examiner reported that the veteran had good speech 
recognition in both ears.  The reported diagnoses were 
identical to the diagnoses provided on May 1998 VA 
examination.

In June 2000, the veteran submitted a statement alleging that 
during periods of tinnitus, his hearing loss is more 
disabling.  He added that his prior VA examinations did not 
coincide with periods of severe tinnitus and were inaccurate.  

A VA neurological examination was scheduled in September 
2000.  During the examination, the veteran complained of 
headaches two to three times per week.  His headaches were of 
four hours duration rendering him unable to function, with 
the need to lay down in a dark, quiet room.  The VA examiner 
indicated that the veteran's migraine headaches were 
aggravated by tinnitus.  However, the veteran's hearing loss 
and tinnitus were separate problems due to inner ear disease.  

Another VA audiological examination was scheduled in November 
2000.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
75
80
53
LEFT
25
35
50
75
46

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.  The VA 
examiner reported good word recognition in both ears.  The VA 
examiner diagnosed mild to severe, high frequency, 
sensorineural hearing loss bilaterally.

A Board hearing was held in September 2001.  During the 
hearing, the veteran testified that he was currently employed 
full-time by a non-profit foundation, and had been employed 
by the same organization for the past 10 years.  The veteran 
described experiencing difficulty understanding speech over 
the telephone and in direct conversation while performing his 
duties.  He testified that he missed time approximately a day 
of work per month due to his hearing loss.  He added that he 
experienced listening difficulties generally.  Specifically, 
the veteran described needing verbal communication repeated 
on occasion.  His spouse's testimony largely supported the 
veteran's account of the impact of hearing loss on his daily 
living.  She testified that the veteran's hearing had 
worsened within the past year.  The veteran argued that when 
he experienced migraine headaches or tinnitus, his hearing 
loss was more severe.  The undersigned explained that the 
veteran could present himself for VA examination during 
outbreaks of headaches or tinnitus to document any increase 
in severity of hearing loss.  However, the veteran agreed 
that he might not be physically able to do so.  The 
undersigned explained that objective evidence was necessary 
to substantiate the veteran's contention, in the form of 
audiological examination.  Upon inquiry as to whether his 
hearing loss resulted in marked interference with his 
employment, the veteran answered affirmatively.  

By Board remand of November 2001, the RO was instructed to 
provide an additional VA audiological examination and further 
evidentiary development.  Furthermore, the RO was instructed 
to inform the veteran of the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001) and determine whether such extraschedular evaluation 
was warranted.  By December 2001 correspondence, the RO 
notified the veteran of the elements of 38 C.F.R. 
§ 3.321(b)(1).  Furthermore, the RO invited the veteran to 
identify or submit all relevant VA and non-VA medical 
records, and furnish evidence that his service-connected 
hearing loss caused marked interference with employment or 
frequent periods of hospitalization.  

Another VA audiological examination was provided in January 
2002.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
85
80
58
LEFT
25
35
45
75
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.  The VA 
examiner reported that speech recognition was good in each 
ear.

II.  Analysis

A.  Increased Rating for Bilateral Hearing Loss

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Specified diseases and injuries are 
identified by separate, numerical diagnostic codes, 
subdivided by percentages of disability.  Id. 

The Board observes that, during the pendency of the appeal, 
VA issued new regulations for evaluating diseases of the 
ears, effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 
(May 11, 1999) (codified at 38 C.F.R. § 4.85, 4.86, 4.86a, 
4.87, Tables VI, VI(a), VII).  In Karnas v. Derwinski, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that where a law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran must be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO did not analyze the old and new 
regulatory provisions pursuant to Karnas; however, the Board 
finds no prejudice to the veteran in making a final 
determination as to this matter.  Karnas v. Derwinski, 1 Vet. 
App. at 313; Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(noting that the Board may address merits of issue not 
developed by the RO if adequate statement of reasons and 
bases as to why the claimant is not prejudiced thereby is 
provided).  In comparing both old and new versions of the 
applicable rating criteria, the Board finds no discernible 
substantive change.  Compare 38 C.F.R. § 4.85, Tables VI, VII 
(1999) with 38 C.F.R. § 4.85, Tables VI, VII (2001).  
Therefore, the Board will proceed to apply the recently 
amended regulatory criteria.

Disability ratings for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The rating schedule consists of Table VI and Table 
VII, described as follows, in pertinent part: 

(b) Table VI, "Numeric Designation of Hearing 
Impairment Based on 
Puretone Threshold Average and Speech 
Discrimination," is used to 
determine a Roman numeral designation (I through 
XI) for hearing 
impairment based on a combination of the percent of 
speech 
discrimination (horizontal rows) and the puretone 
threshold average 
(vertical columns).  The Roman numeral designation 
is located at the 
point where the percentage of speech discrimination 
and puretone 
threshold average intersect.
. . .
(d) "Puretone threshold average," as used in 
Tables VI . . . is 
the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average 
is used in all cases (including those in Sec. 4.86) 
to determine the Roman numeral designation for 
hearing impairment from Table VI . . . .

(e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is 
used to determine the percentage evaluation by 
combining the Roman 
numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having 
the better hearing and the vertical columns the ear 
having the poorer hearing.  The percentage 
evaluation is located at the point where the row 
and column intersect.

38 C.F.R. § 4.85(b), (d), (e).

In addition, the rating schedule provides separate 
instructions where an exceptional pattern of hearing is 
present.  The applicable criteria as in effect from June 11, 
1999 provides as follows:

Sec. 4.86  Exceptional patterns of 
hearing impairment.

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.
(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

Following a complete review of the claims folder, the Board 
finds that the criteria for a compensable rating for the 
veteran's bilateral hearing loss have not been met.  See 
38 C.F.R. § 4.85, Table VII ; 38 C.F.R. § 4.86.  All VA 
audiometric test results of record, dated May 1998, April 
2000, November 2000, and January 2002, demonstrate average 
decibel thresholds and speech discrimination that correlate 
to an auditory acuity numeric designation of I to III in the 
right ear, and an auditory acuity numeric designation of I to 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  
Moreover, the veteran's hearing loss does not fit within the 
definition of an exceptional pattern of hearing impairment, 
such as to warrant application of special rules for assigning 
a disability rating.  38 C.F.R. § 4.86.  Finally, the Board 
has considered whether the veteran may be entitled to special 
monthly compensation due either to deafness or to deafness in 
combination with other specified disabilities as provided in 
38 C.F.R. § 4.85(g).  See 38 C.F.R. § 3.350.  The veteran 
clearly does not meet the criteria for special monthly 
compensation based on his noncompensably disabling hearing 
loss.  Rather, special monthly compensation is awarded in 
cases of significant hearing loss.

The Board acknowledges the veteran's contention that his 
bilateral hearing loss is more severe when he experiences 
migraines or tinnitus.  However, as explained to the veteran 
during the September 2001 Board hearing, objective clinical 
evidence of any negative effects on hearing caused by 
migraines or tinnitus is necessary to substantiate the 
veteran's contention.  In the absence of such clinical 
evidence, there is no objective evidence contrary to the 
weight of the medical evidence directing a noncompensable 
rating.  Accordingly, the Board finds that the evidence does 
not support the veteran's claim for a compensable rating for 
bilateral hearing loss.  Based on current clinical findings, 
the preponderance of the evidence is against the claim for 
compensable rating and the appeal is denied.

B.  Extraschedular Evaluation, 38 C.F.R. § 3.321

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (emphasis added).  

After reviewing the evidence of record, the Board finds that 
an extraschedular evaluation is not warranted.  Id.  The 
Board acknowledges that the veteran's service-connected 
bilateral hearing loss causes impairment.  The veteran has 
alleged listening difficulties that negatively impact his 
employment.  However, the rating schedule itself is based 
upon the average impairment of earning capacity due to 
diseases, and application of the schedule clearly recognizes 
that the rated disabilities interfere with employability.  
38 U.S.C.A. § 1155; VAOPGCPREC 6-96 (August 16, 1996).  
Moreover, the Board finds that the veteran's claims do not 
demonstrate exceptional or unusual factors as to warrant 
referral to the to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Importantly, the veteran has not required frequent period of 
hospitalization for his hearing loss.  In addition, the 
veteran works full-time, and has maintained full salary at 
his employment for 10 years.  He testified that he misses one 
day of work per month due to his hearing loss; however, 
despite being asked, he has failed to submit evidence 
confirming this fact.  Even if the veteran's hearing loss 
required the loss of twelve days of work per year, his 
working history and regular income do not warrant a finding 
that hearing loss causes marked interference with employment. 

C.  Duties to Notify and Assist

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

Regarding the claims discussed above, the Board determines 
that further assistance is not warranted pursuant to the duty 
to notify, as the veteran was apprised of the evidence 
necessary to substantiate his claim.  The RO's May 2000 SSOC 
and December 2001 letter notified the veteran of the elements 
necessary to establish an increased rating and an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Clearly, according to his testimony in 
September 2001, the veteran understood the numerical formulas 
involved in determining ratings for hearing impairment.  
38 C.F.R. § 4.85, Tables VI, VII.  By letter of December 
2001, the RO invited the veteran to identify or submit 
relevant medical evidence.  As explained to the veteran 
during the September 2001 Board hearing, relevant evidence 
would consist of objective evidence of increased severity of 
hearing loss by audiological examination.  There is no 
response of record.  

In complying with the duty to assist, the RO provided several 
VA examinations, the most current VA examination dated in 
January 23, 2002.  The Board notes that, in a recent letter 
dated February 7, 2002, the veteran stated that he suffered 
increased hearing loss.  However, in light of the proximity 
of two weeks between the veteran's statement and his January 
2002 VA examination, the Board finds the most recent VA 
examination adequate for rating purposes.  Therefore, the 
Board finds that the duties to notify and assist have been 
substantially fulfilled.  See generally, 38 U.S.C.A. 
§ 5103(a); 5103A.



ORDER


A compensable initial rating for bilateral hearing loss is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

